DETAILED ACTION
This action is in response to the RCE filed 05/02/2022 in which claims 1, 5 and 6 have been amended, claims 3-4, 7-9, 13-16, 19-20, 22-35, 37-52, 54-65, 67-80, 82-83 and 86-90 have been canceled; claims 1-2, 5-6, 10-12, 17-18, 21, 36, 53, 66, 81 and 84-85 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02 MAY 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current. See the updated rejection below which now cites additional prior art.
Claim Interpretation
The claims and disclosure use the term “phase” in a way which different from the ordinary definition of this term, i.e. different sates of matter gas, solid, liquid.  It is not entirely clear from the disclosure what structure may be meant by this term aside from the more standard term of filter “layer”, and thus structurally it is seen only as a term delimiting different sections of the filter thickness/layers.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 10-12, 17-18, 21, 36, 53, 66, 81 and 84-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 and 6 recite the limitation “a z-directional bonding strength of greater than or equal to 1 N and less than or equal to 100 N.”  However this is confusing, because it is well known in the laminate arts that bonding strength is dependent on the sample size (i.e. width) tested, and no size of the media is claimed.  It is noted that the prior art generally discloses bonding strength between layers in laminates as peel strength, which is usually reported in force/length units i.e. lb/in, N/m, etc. The specification is not clear to the size tested, or how the bonding strength claimed can be interpreted independent of sample size. It is noted that the instant specification discloses the bonding strength may be tested by “DIN 54516:2004-10” however the details of this procedure have not been made available to the Examiner and it is not claimed that the property is dependent on this test. This claimed property is thus unclear and indefinite; Correction is required.
2, 10-12, 17-18, 21, 36, 53, 66, 81 and 84-85 are rejected for depending on an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 10-12, 17-18, 21, 36, 53, 66, 81 and 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0136554 A1 (hereinafter “Swaminathan”) in view of US 2016/0361674 A1, hereinafter “Swaminathan2”) and US 2016/0303498 A1 (hereinafter “Doucouré”).
Regarding claim 1 and 5-6 Swaminathan discloses a filter media, comprising: 
multiple layers, wherein each layer may comprise
fibrillated fibers [0104], [0108]-[0111];
glass fibers, which may comprise greater than or equal to 25 wt% of the layer they are in, [0112]-[00115]; and
cellulose and/or synthetic fibers, which may be the same or different than the fibrillated fibers which may themselves be cellulose and/or synthetic [0099], [0124];
wherein the filter layers may be a multi-phase layer, i.e. wherein the multi-phase layer comprises a first phase and a second phase, wherein at least a portion of the fibers of the first phase are intermingled with at least a portion of the fibers of the second phase at an interface of the first phase and the second phase [0044], [0126], Examples 9 and 10, Figs. 10-11; 
wherein the filter media comprises an additional layer [0006], [032], and
wherein the additional layer may be bonded to the first phase by “any suitable method including melt bonded, i.e. without an adhesive, [0118]-[0120]. 
Thus Swaminathan is seen to disclose a dual layer media, wherein the two layers are two phases, i.e. layers which are intermingled at their mutual interface, each of which may comprise fibrillated fibers, greater than or equal to 25 wt% glass fibers, and cellulose and/or synthetic fibers because at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to combine the embodiments of Swaminathan as they are disclosed for use together.
Swaminathan does not disclose (1) wherein the filter media has a dry Mullen burst strength of greater than 50 kPa and less than or equal to 2,000 kPa, or (2) the additional layer is bonded with a z-directional bonding strength of greater than or equal to 1 N and less than or equal to 100 N.  
However, with regard to (1) the Mullen burst strength, Swaminathan2 discloses a similar filter media comprising fibrillated fibers [0107], [0111]-[0112], and glass fibers [0120]-0121], and wherein the filter media has a dry Mullen burst strength of greater than 10psi (68 kPa) and less than or equal to 25 psi (172 kPa) [0093].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter media of Swaminathan by adjusting the Mullen burst strength to be 10-25 psi as disclosed by Swaminathan2 because this is disclosed to be a strength and durability property desirable for use in as similar filter comprise fibrillated fibers and glass fibers. 
Since the range of Mullen burst strengths disclosed by Swaminathan2 overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Swaminathan2’s range that corresponds to the claimed range. See MPEP 2144.05(1).
With regard to (2) the bonding strength of the additional layer, Doucouré discloses a similar multilayer nonwoven filter media comprising lyocell fibers and glass fibers [0012], [0118]-[0121], and wherein the peel strength between the two layers may be 0.01-10 lb/in [0008], [0015], [0081]-[0084]. 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter media of Swaminathan by adjusting the bonding strength between they layers (any two layers) to be 0.01-10 lb/in as disclosed by Doucouré because this is disclosed to be a strength property desirable for use in as similar multilayer nonwoven filter comprised lyocell fibers and glass fibers. 
Wherein the peel strength is seen to be equivalent to the bonding strength between the layers and is not limited to any particular direction by Doucouré, and is thus seen to be obvious one of skill in the art at the time of effectively filing to apply to the z-directional bonding strength.  With regard to the units i.e. lb/in (disclosed) vs N (claimed), see the 112(b) rejection above which details the confusion caused by claiming an absolute bonding strength and not one relative to the width of the sample being measured. Both the instant disclosure and Doucouré are silent to the sample size tested for peel/bonding strength, however a test sample width of 20 mm or larger appears to be common in the industry, and a sample of 1 inch would appear an obvious choice. For 20mm the resulting values of peel/bonding strength are 0.035-35 N and for 1 inch its 0.04-44 N. Thus the values disclosed by Doucouré are seen to overlap those claimed. Since the range of Mullen burst strengths disclosed by Doucouré overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Doucouré’s range that corresponds to the claimed range. See MPEP 2144.05(1).
Regarding claim 2 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim l, wherein the first phase may comprise greater than or equal to 25 wt% and less than or equal to 75 wt% glass fibers (Swaminathan [0115]). 
Regarding claim 10 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim l, wherein the multi-phase layer is a dual phase layer Swaminathan [0126]. 
Regarding claim 11 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim l, wherein the first phase comprises greater than or equal to 25 wt% and less than or equal to 50 wt% glass fibers compared to the total fiber content of the first phase [0115]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Swaminathan’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 12 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim 11, wherein the first phase comprises less than 25 wt% glass fibers Swaminathan [0115]. 
Regarding claim 17 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim l, wherein the first phase comprises greater than or equal to 40 wt% fibrillated fibers and less than or equal to 70 wt% fibrillated fibers compared to the total fiber content of the first phase Swaminathan [0108]. 
Regarding claim 18 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim l, wherein the glass fibers comprise microglass fibers Swaminathan [0112], [0115]. 
Regarding claim 21 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim l, wherein the fibrillated fibers comprise Lyocell fibers Swaminathan [0108]. 
Regarding claim 36 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim l, wherein the second phase comprises greater than or equal to 90 wt% and less than or equal to 100 wt% cellulose fibers compared to the total fiber content of the second phase Swaminathan [0107]. 
Regarding claim 53 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim l, but does not disclose wherein the multi-phase layer is formed by a process comprising wet end compression. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113.
Regarding claim 66 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim 65, wherein the additional layer comprises meltblown fibers Swaminathan [0101]. 
Regarding claim 81 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim l, wherein the filter media has an air permeability of greater than or equal to 1 CFM and less than or equal to 50 CFM Swaminathan [0095]. 
Regarding claim 84 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim l, wherein the filter media has an initial efficiency of greater than or equal to 20% and less than or equal to 99.999% [0093]-[0094]. While this is not specifically reported to be measured “at 1.5 microns” as claimed, since the composition is the same as the composition recited in claim 84, it is asserted, absent evidence to the contrary, that one would reasonably expect that membrane disclosed by Swaminathan in view of Swaminathan2 and Doucouré inherently has the same properties as the membrane recited in claim 84.  Specifically, it is asserted that the filter media has an initial efficiency at 1.5 microns of greater than or equal to 80% and less than or equal to 100%. See MPEP 2112.01.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Swaminathan’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 85 Swaminathan in view of Swaminathan2 and Doucouré discloses the filter media of claim l, wherein the filter media has a dust holding capacity of greater than or equal to 10 gsm and less than or equal to 400 gsm Swaminathan [0096]. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0361674 A1, hereinafter “Swaminathan2”) in view of US 2016/0303498 A1 (hereinafter “Doucouré”).
Regarding claims 5-6 Swaminathan2 discloses a filter media, comprising: a layer (i.e. first phase) comprising fibrillated fibers [0107], [0111]-[0112], and glass fibers [0120]-0121]; wherein the layer/first phase comprises greater less than or equal to 26 wt% glass fibers [0121]; and wherein the filter media has a dry Mullen burst strength of greater than 10psi (68 kPa) and less than or equal to 25 psi (172 kPa) [0093]; and 
wherein the filter media comprises an additional layer, such as a third layer, optional layer(s), [0006], [0030]-[0032], and
wherein the additional layer may be bonded to the first phase by “any suitable method including melt bonded, i.e. without an adhesive, [0147]. 
Since the ranges disclosed overlap the ranges claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Swaminathan2’s ranges that corresponds to the claimed range.  See MPEP 2144.05(I).
Swaminathan2 does not disclose the additional layer is bonded with a z-directional bonding strength of greater than or equal to 1 N and less than or equal to 100 N.  
However, with regard to the bonding strength of the additional layer, Doucouré discloses a similar multilayer nonwoven filter media comprising lyocell fibers and glass fibers [0012], [0118]-[0121], and wherein the peel strength between the two layers may be 0.01-10 lb/in [0008], [0015], [0081]-[0084]. 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter media of Swaminathan2 by adjusting the bonding strength between they layers (any two layers) to be 0.01-10 lb/in as disclosed by Doucouré because this is disclosed to be a strength property desirable for use in as similar multilayer nonwoven filter comprised lyocell fibers and glass fibers. 
Wherein the peel strength is seen to be equivalent to the bonding strength between the layers and is not limited to any particular direction by Doucouré, and is thus seen to be obvious one of skill in the art at the time of effectively filing to apply to the z-directional bonding strength.  With regard to the units i.e. lb/in (disclosed) vs N (claimed), see the 112(b) rejection above which details the confusion caused by claiming an absolute bonding strength and not one relative to the width of the sample being measured. Both the instant disclosure and Doucouré are silent to the sample size tested for peel/bonding strength, however a test sample width of 20 mm or larger appears to be common in the industry, and a sample of 1 inch would appear an obvious choice. For 20mm the resulting values of peel/bonding strength are 0.035-35 N and for 1 inch its 0.04-44 N. Thus the values disclosed by Doucouré are seen to overlap those claimed. Since the range of Mullen burst strengths disclosed by Doucouré overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Doucouré’s range that corresponds to the claimed range. See MPEP 2144.05(1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773